Citation Nr: 1438940	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), effective September 17, 2007 through October 23, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD, effective October 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to October 1973.

This case was previously before the Board of Veterans' Appeals (Board) in September 2012, at which time, it was remanded for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to perform the following actions:  

1.  Attempt to obtain and associate with the claims folder any medical records identified by the appellant that were not already of record, and 

2.  Afford the appellant a VA examination to determine the current severity of his service-connected PTSD.  

Following the requested actions, the AMC increased the rating for PTSD from 30 to 70 percent, effective October 24, 2012.  Because that action did not represent a full grant of the benefits sought on appeal, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From September 17, 2007 through October 23, 2012, the appellant's PTSD was productive of moderate disability causing some social and occupational impairment with a decrease in work efficiency and occupational stress only during periods of significant stress.  

2.  As of October 24, 2012, the appellant's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  From September 17, 2007 through October 23, 2012, the criteria for an initial rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  As of October 24, 2012, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist the appellant in the development of his claim of entitlement to an increased rating for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.  

On September 17, 2007, the RO received, the appellant's claim of entitlement to service connection for PTSD.  Thereafter, the RO notified him of the information and evidence necessary to substantiate and complete his claim.  The VA informed him of the criteria for service connection, as well as that for rating disabilities and assigning effective dates, should service connection by granted.  

In a September 2008 rating action, the RO granted the appellant's  claim of entitlement to service connection PTSD and assigned a 30 percent disability rating, effective September 17, 2007.  The appellant disagreed with that rating percentage, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increase rating for PTSD is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although the VA has not specifically notified the appellant of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the appellant a duty to assist letter, and the NOD raised a new issue, the duty to assist the appellant did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, the VA has essentially complied with its duty to assist the appellant in the development of his claim of entitlement to an increased rating for PTSD.  Moreover, the appellant's representative has shown a good knowledge of the requirements for an increased rating.  In September 2012, the appellant's representative specifically cited the criteria for rating PTSD.  Given actual knowledge of the rating criteria, there was no prejudice to the appellant as a result of any failure to notify him of the information and evidence necessary to substantiate the increased rating claim.

During the course of the appeal, the VA fulfilled its duty to assist the appellant in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of records reflecting the appellant's treatment by E. S. E., M.D. from October 2006 through April 2007 and records reflecting the appellant's treatment at the Vet Center from January 2007 through May 2008.  

In August 2008 and October 2012, the VA examined the appellant to determine the severity of his PTSD.  The VA examination reports show that the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented the manifestations of his PTSD, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. A 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the appellant's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2013).  
A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

While relevant in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In rating the appellant's PTSD, the Board will look to the frequency, severity, and duration of his resulting impairment.  The Vet Center records and the report of the appellant's August 2008 VA examination show that his PTSD is characterized, primarily, by the following signs or symptoms:  insomnia with recurrent nightmares; intrusive thoughts of his associated stressor and attendant physiological abnormalities, such a racing heart; avoidance of situations and circumstances, which remind him of the stressor; diminished interest in significant activities; hypervigilance; irritability and angry outbursts, which reportedly affect the relationships with his family; and social isolation.  Those outbursts also affected his motivation and mood, as they have reportedly caused him to fear new experiences where he could become irritable.  Despite those manifestations, however, the evidence shows that they did not result in more significant occupational impairment than was contemplated by his initial 30 percent rating.  

Following his separation from the service, the appellant had a steady work history, working for  many years in the refinery business and, more recently, for 5 years at the Corpus Christi Army Depot.  He reported that he got along well with his supervisor and co-workers.  He did not cite any significant time off from work (during the pendency of the appeal) due to psychiatric problems. The VA examiner noted specifically that the appellant's psychiatric symptoms did not cause him any difficulty in understanding commands or cause him to be a danger to himself or others.  In addition, the August 2008 VA examiner noted that the appellant's PTSD did not affect his ability to handle his finances, nor did she find that it impaired the appellant's ability to perform his activities of daily living.  She concluded that his psychiatric symptoms were productive of moderate disability causing some social and occupational impairment with a decrease in work efficiency and occupational stress only during periods of significant stress.  She then assigned a GAF of 60 which the Board finds consistent with her assessment.  

Given the frequency, nature, and duration of his symptoms, the Board finds that for the period from September 17, 2007 through October 23, 2012, the appellant's PTSD symptoms and the resulting occupational and social impairment did not meet or more nearly reflect the criteria for a 50 percent rating.  The VA examiner found that the appellant's speech was normal and that his concentration and memory were within normal limits.  He did not demonstrate delusions or hallucinations, either during the examination or by history, and his thought processes were appropriate.  Moreover, his judgment was not impaired, and his abstract thinking was within normal limits.  In addition, the VA examiner found no evidence of panic attacks or of homicidal or suicidal ideation.  Although the VA examiner also diagnosed major depressive disorder and alcohol dependence in remission, she was unable to delineate the symptoms specific to each disorder.  Accordingly, all of the appellant's psychiatric symptoms were considered in evaluating his PTSD.  

Because the manifestations of the appellant's did not more closely approximate the types of symptoms contemplated by a 50% rating from September 17, 2007 through October 23, 2012, the 30 percent rating is confirmed and continued.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

On October 24, 2013, the Veteran was examined by a VA examiner to determine the severity of his PTSD.  (There are no other records reflecting the appellant's treatment for PTSD as of October 24, 2013.)  In addition to the manifestations noted above, the VA examiner found that the appellant demonstrated anxiety; difficulty concentrating; suspiciousness; and memory loss, such as forgetting directions, names, or recent events.  Further, the appellant demonstrated noteworthy survivor guilt and continued fears of death.  The VA examiner did explore the appellant's complaints of anxiety attacks.  However, he found such complaints more closely associated with anxiety.  

The VA examiner noted that the manifestations of PTSD rendered the appellant unable to establish and maintain effective work and social relationships.  However he also noted that the appellant continued to be employed full time and that he received a promotion in 2009 which required higher skills.  The appellant reportedly took a voluntary demotion, because he believed he was having trouble concentrating and comprehending and that he would not do a good job.  Indeed, he stated that  missed work due to feelings of depression and contemplated quitting his job.  Ultimately, he did not do so, because his family needed the income.  In addition to those difficulties at work, the appellant stated that he continued to lose friends.  He found that he had less in common with them, thus deepening his sense of social isolation.  He stated that he continued to attend church but noted that he no longer participated in church-related volunteer activities.  

Given the foregoing findings and their attendant occupational and social impairment, the RO increased the appellant's rating for PTSD to 70 percent.  

Although a 100 percent schedular evaluation is potentially available, the appellant does not meet or more nearly approximate the criteria for that rating.  Despite his additional symptomatology, he does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The appellant continues to be able to manage his finances and to remain gainfully employed.  While he admits arguing with his wife and getting angry over little things, he describes his marriage as stable and notes that he has not become violent with her.  Indeed, the VA examiner concluded that the appellant's PTSD was productive of no more than occupational and social impairment with no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  In addition, he continued the GAF of 60, which, as noted above, is consistent with no more than moderate symptoms.  

On balance, the Board concludes that the foregoing manifestations and resulting occupational and social impairment are productive of no more than the 70 percent rating which became effective October 24, 2012.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the appellant's service-connected PTSD.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that neither the first nor second Thun element is satisfied.  The appellant's service-connected PTSD is manifested by signs and symptoms such as insomnia with recurrent nightmares; intrusive thoughts of his associated stressor and attendant physiological abnormalities, such a racing heart; avoidance of situations and circumstances, which remind him of the stressor; diminished interest in significant activities; hypervigilance; social isolation; irritability and angry outbursts, which reportedly affect his motivation and mood and relationships with his family.  In addition, he experiences anxiety; difficulty concentrating; suspiciousness; survivor guilt; and memory loss, such as forgetting directions, names, or recent events.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the appellant's PTSD, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the appellant does not contend, and the evidence of record does not suggest, that his PTSD has caused marked interference with employment or has resulted in any hospitalizations.  The Board finds, therefore, that the appellant's service-connected PTSD does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

For the period from September 17, 2007 through October 23, 2012, entitlement to an initial rating in excess of 30 percent for PTSD is denied. 

As of October 24, 2012, entitlement to a rating in excess of 70 percent for PTSD is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


